Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending. 
IDS filed on 04/24/2020 has been entered and considered.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


In the event the Claim Rejections - 35 USC § 103
determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and11 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Childlovskii et al (US 2015/0186792, A1), in view of Lee et al (US 2017/0018033, A1).

       Regarding claim 1, Childlovskii teaches a prediction model generating apparatus comprising at least one processor (the computer system of at least  para. 0030-0032 and 0069-0071 comprises said processor 104 and configured to collect 
obtain data (collected routes data of further para. 0030, 0032, and collected observations data, transportation network data of further para. 0069-0071 are obtained and clustered to corresponding segments for generating the prediction model);
classify the data into a plurality of variable groups (the multiple data described above, which further cited in at least para. 0030, 0032, 0069-0070, and 0074 are clustered or classified to corresponding segments entities or the specific portions noted in para. 0074 comprising demand routes, observations groups and the like or understoodly said plurality of variable groups to be inputted in the learning machine to generate said predicted model); 
take the data and input those data to machine learning (the data further cited para. 0070-0071, 0074, and 0076 are taken and inputted in said machine learning); and 

    However, Childlovskii is silent regarding wherein score the data of at least one of the plurality of variable groups by associating that data with the data of another group, 
take the data of the scored group as a response variable and the data of the other group associated with the scored group as an explaining variable; and inputs those data to machine learning.
     Lee teaches in at least the Abstract employing at least a morphological analysis method for extracting at least words or texts from collected data, Lee further teaches calculating and constructing at least a sentiment polarity data score of at least Fig. 2, and para. 0088-0090, at least further in para. 0076-0078 counted said extracted word, and further in at least Fig. 2 a table score comprising grouped calculation of at least one of the plurality of variable news groups, and index groups of para. 0076-0078, and 0088-0090 indicative understoodly as said one of the plurality of variable groups, said table score of Fig. 2 further including at least to negative polarity or binary score, fluctuation score, positive binary score, index 
as discussed above, as Childlovskii in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Childlovskii in the sense that collected data are scored according to predetermined groupings, sentiment polarity score is obtained and a sentiment dictionary is constructed from at least score data wherein further applying the scored data to a machine learning to generate said prediction model which takes into consideration said sentiment scores which 

      Regarding claim 2 (according to claim 1), Childlovskii is silent regarding wherein the processor is further configured to: include a word-level evaluation reference table that includes a level evaluation reference for each of words obtain text data as the data, classify the text data into a plurality of variable groups, extract, from the text data in the variable groups, a word that is the same as a word in the word-level evaluation reference table, and count the number of the extracted words, and score the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table.


       Regarding claim 6, Childlovskii teaches a prediction model generating method (the computer system of at least  para. 0030-0032 and 0069-0071 comprises said method configured to collect and take travel demands data including at least travel 
obtaining data (collected routes data of further para. 0030, 0032, and collected observations data, transportation network data of further para. 0069-0071 are obtained and clustered to corresponding segments for generating the prediction model);
classifying the data into a plurality of variable groups (the multiple data described above, which further cited in at least para. 0030, 0032, 0069-0070, and 0074 are clustered or classified to corresponding segments entities or the specific portions noted in para. 0074 comprising demand routes, observations groups and the like or understoodly said plurality of variable groups to be inputted in the learning machine to generate said predicted model); 
taking the data and inputs those data to machine learning (the data further cited para. 0070-0071, 0074, and 0076 are taken and inputted in said machine learning); and generating, through the machine learning, a prediction model predicting the response variable from the explaining variable (para. 0070-0071, and 0074 further 
    However, Childlovskii is silent regarding wherein scoring the data of at least one of the plurality of variable groups by associating that data with the data of another group, 
taking the data of the scored group as a response variable, and the data of the other group associated with the scored group as an explaining variable, and inputs those data to machine learning.
     Lee teaches in at least the Abstract employing at least a morphological analysis method for extracting at least words or texts from collected data, Lee further teaches calculating and constructing at least a sentiment polarity data score of at least Fig. 2, and para. 0088-0090, at least further in para. 0076-0078 counted said extracted word, and further in at least Fig. 2 a table score comprising grouped calculation of at least one of the plurality of variable news groups, and index groups of para. 0076-0078, and 0088-0090 indicative understoodly as said one of the plurality of variable groups, said table score of Fig. 2 further including at least to negative polarity or binary score, fluctuation score, positive binary score, index date, low index score, high index score, current index score of said variable groups obviously associating said data with the data of another group, and further as 
as discussed above, as Childlovskii in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Childlovskii in the sense that collected data are scored according to predetermined groupings, sentiment polarity score is obtained and a sentiment dictionary is constructed from at least score data wherein further applying the scored data to a machine learning to generate said prediction model which takes into consideration said sentiment scores which sentiment score and sentiment dictionary further optimized the constructing and generation of the multi-task prediction model, according to known methods to 

      Regarding claim 7 (according to claim 6), Childlovskii is silent regarding wherein comprising: obtaining text data as the data, classifying the text data into a plurality of variable groups, extracting, from the text data in the variable groups, a word that is the same as a word in a word-level evaluation reference table, and counting the number of the extracted words, the word-level evaluation reference table including a level evaluation reference for each of words, and scoring the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table.
     Lee further teaches in Figs. 2-3, para. 0113-0116 the word evaluation tables that includes obviously a level evaluation reference for each of words, and further in para. 0010 teaches a morphological analysis of the collected text data as said data classify said text data into a plurality of variable index groups, news groups and the 

    Regarding claim 11, Childlovskii further teaches a non-transitory computer-readable recording medium comprising a program (the memory 108 of at least Fig. 2B comprises said computer-readable recording medium), wherein the program is configured to execute the prediction model generating method according to claim 6 (Fig 2B, para. 0071 and 0074).

Claims 3-4, and 8-9 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Childlovskii in view of Lee, and further in view of Oshima et al (US 2019/0036264, A1).

     Regarding claim 3 (according to claim 2), Childlovskii in view of Lee are silent regarding wherein the processor is configured to: extract, from the text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted words.
   Oshima teaches in at least para. 0118-0019 an applied morpheme analysis to received Japanese text data, further configured in para. 0027 and Fig. 4 to create for any industry a sentiment dictionary which as further noted in para. 0118 may be used for Japanese and Chinese text extraction or analysis, extract, from said text data in obviously said variable groups, a word in a table or the like and a word that is the same as a synonym of the word as noted in para. 0027 and compiling or counts said  number of the extracted words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Lee, and further in view of Oshima to include extract, from said text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of 

     Regarding claim 4 (according to claim 1), Childlovskii in view of Lee are silent regarding the processor is further configured to: use morphological analysis to break down a plurality of Japanese text data obtained into words, and extract a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associate the extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table.
     Oshima further teaches in at least para. 0027 and 0118-0119 the sentiment dictionary which is disclosed to be applicable in Japanese or Chinese for breaking down using at least a morpheme analysis to break down a plurality of Japanese text data obtained into words, and extract a word of para. 0027 that is the same as a word included in obviously the Japanese sentiment polarity dictionary, and associate obviously said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in an obvious table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Lee, and further in view of Oshima to include use morphological analysis to break down said plurality of Japanese text data obtained into words, and extract a word that is 

     Regarding claim 8 (according to claim 7), Childlovskii in view of Lee are silent regarding wherein extracting, from the text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted word.
      Oshima teaches in at least para. 0118-0019 an applied morpheme analysis to received Japanese text data, further configured in para. 0027 and Fig. 4 to create for any industry a sentiment dictionary which as further noted in para. 0118 may be used for Japanese and Chinese text extraction or analysis, extract, from said text data in obviously said variable groups, a word in a table or the like and a word that is the same as a synonym of the word as noted in para. 0027 and compiling or counts said  number of the extracted words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Lee, and further in view of Oshima to include extract, from said text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted words, as discussed above, as 

     Regarding claim 9 (according to claim 6), Childlovskii in view of Lee are silent regarding using morphological analysis to break down a plurality of Japanese text data obtained into words, and extracting a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associating the extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table.
     Oshima further teaches in at least para. 0027 and 0118-0119 the sentiment dictionary which is disclosed to be applicable in Japanese or Chinese for breaking down using at least a morpheme analysis to break down a plurality of Japanese text data obtained into words, and extract a word of para. 0027 that is the same as a word included in obviously the Japanese sentiment polarity dictionary, and associate obviously said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in an obvious table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Lee, and further in view of Oshima to include use morphological analysis to break down said plurality of Japanese text data obtained into words, and extract a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associate said extracted word with evaluation information for the word 

Claims 5, and 10 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Childlovskii in view of Lee, and further in view of Pikle et al (US 2020/0175610, A1).

     Regarding claim 5 (according to claim 1), Childlovskii further teaches wherein the data obtained is travel detail data, traveler data, and travel guide data, and the processor is configured to classify the travel detail data as a travel detail variable, classify the traveler data as a traveler variable, and classify the travel guide data as a travel guide variable.
      Pikle teaches in at least para. 0016-0017 obtained travel data to be used or inputted in a machine learning, said data obtained is travel detail data, traveler data, and travel guide data, and the system further generate from said data in para. 0017 associated travel types which will be inputted to a prediction model, which further mapping travel specific data in para. 0043 as understood classified travel detail data or obviously travel detail variable, classified traveler data or further obviously traveler variable, and classified travel guide data or further obviously travel guide variable. It would have been obvious to one of ordinary skill in the art 
, as discussed above, as Childlovskii in view of Lee and further in view of Pikle are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Pikle further complements Childlovskii in view of Lee the sense that collected data are extracted, classified according to an employed word analysis method pertinent to travel data, which maybe further evaluated to classify said travel data into the plurality of travel data types which may comprise a plurality of variables as cited by Pikle to either be utilized as input to a machine learning or to predict travel demands, or to recommend travel data, and ultimately provide optimized travel data to a predicted traveler, or the like according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer 

      Regarding claim 10 (according to claim 6), Childlovskii further teaches wherein the data obtained is travel detail data, traveler data, and travel guide data, and classifying the travel detail data as a travel detail variable, classifies the traveler data as a traveler variable, and classifies the travel guide data as a travel guide variable.
      Pikle teaches in at least para. 0016-0017 obtained travel data to be used or inputted in a machine learning, said data obtained is travel detail data, traveler data, and travel guide data, and the system further generate from said data in para. 0017 associated travel types which will be inputted to a prediction model, which further mapping travel specific data in para. 0043 as understood classified travel detail data or obviously travel detail variable, classified traveler data or further obviously traveler variable, and classified travel guide data or further obviously travel guide variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Lee, and further in view of Pikle to include data obtained is travel detail data, traveler data, and travel guide data, and the processor is configured to classify the travel detail data as a travel detail variable, classify the 
, as discussed above, as Childlovskii in view of Lee and further in view of Pikle are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Pikle further complements Childlovskii in view of Lee the sense that collected data are extracted, classified according to an employed word analysis method pertinent to travel data, which maybe further evaluated to classify said travel data into the plurality of travel data types which may comprise a plurality of variables as cited by Pikle to either be utilized as input to a machine learning or to predict travel demands, or to recommend travel data, and ultimately provide optimized travel data to a predicted traveler, or the like according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/9/2022